Dear Mayor Tregle:
You advise this office that the City of Morgan City was successful in its efforts to protect the health, welfare and property of its citizens during recent Tropical Storm Isidore and Hurricane Lily. You and all other council members have decided to contribute the sum of $100 each towards a barbeque to be conducted in the honor of the employees of the Morgan City Fire Department and the Morgan City Police Department . . .
It has been brought to your attention that members of the fire and police department, as civil service employees, are concerned about attending the barbeque in that it may be defined as political activity.
Statutory and constitutional authority both prohibit a civil service employee from engaging in political activity.  The statute in question is R.S. 33:2504 states in pertinent part:
  A. Political activities by and extending to employees of the classified service are hereby prohibited as follows:
*****
  (3) No employee in the classified service shall, directly or indirectly, pay, or promise to pay, any assessment, subscription, or contribution for any political organization or purpose, or solicit or take part in soliciting any such assessment, subscription, or contribution. No person shall solicit any such assessment, subscription, or contribution of any employee in classified service. The prohibitions of this Sub-section shall not be construed as applying to membership dues paid, or contributions made, to non-political employee organizations, pension funds, civic enterprises, the Louisiana Civil Service League or any similar non-political and non-partisan organization.
  (4) No employee in the classified service shall (a) be a member of any national, state, or local committee of a political party, (b) be an officer or member of a committee of any factional, political club or organization, (c) be a candidate for nomination or election to public office, (d) make any political speech or public political statement in behalf of any candidate seeking to be elected to public office, or (e) take any part in the management or affairs of any political party or in the political campaign of any candidate for public office, except to privately express his opinion and to cast his vote.
See also Article 10, § 9 of the Louisiana Constitution of 1974, defining political activity as follows:
  (C) Political Activity Defined.  As used in this part, a political activity means an effort to support or oppose the election of a candidate for political office or to support a particular political party in an election.  The support of issues involving bonded indebtedness, tax referenda, or constitutional amendments shall not be prohibited.
Participation by a civil service employee at an event violates R.S.33:2504 only if the participation amounts to a violation of the specifically enumerated prohibitions contained in the statute. See Attorney General Opinion 83-585.  The contemplated barbecue, given in honor of these employees, is not a political function. Attendance at such an event by  civil service employees is not prohibited by law.
We hope the foregoing is helpful to you.  Should you have further questions in which we may provide assistance, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released:  November 21, 2002